DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 11-32 are pending.
Claims 11-32 are allowed.

Election/Restrictions
Claims 11-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 29-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 11-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Goto et al. (WO 2017/047722, cited previously, Goto) and Ando et al. (JPS 57-67188, cited previously, Ando). Goto teaches a pin (element 5 – Figure 2), having a pin-side contact including a pin-side thread part (element 4 – Figure 2), a box (element 8 – Figure 2), having a box-side contact including a box-side thread part (element 7 – Figure 2), and a plating layer (Page 16, lines 648-655). Goto teaches a coating containing Zn and Ni in the plating layer (Pages 19-20, lines 787-799), but fails to disclose chromium within the plating layer. 
Herein, the examiner relied on Ando, which also teaches a Zn-based plating layers, and teaches the inclusion of chromium into an electroplated Zn alloy plated layer (Abstract). Specifically, Ando teaches inclusion of 0.5-13 g/L of chromium ion in the plating solution (Claim 2), which corresponds to 500-13,000 ppm. The examiner submits that applicants disclose (i) chromium in the plating solution of 50-1,000 ppm achieved the claimed Cr count in terms of secondary ion mass spectrometry of Claim 11 (see Table 1 – Test Nos. 1-16), and (ii)
The examiner notes herein, however, applicant’s arguments which specify:
The detection of Cr ions in the plating layer cannot be detected via a fluorescent XRF analyzer (Paragraph [0067]), which has an upper limit of detection for Cr of 10ppm. Because Ando positively recites at least 0.01% wt. Cr (at least 100ppm) in the plating layer (Claim 1), Ando teaches a Cr content in the plating layer that is different than that of the present application because the Cr content of Ando, were it to be present in the present disclosure, would necessarily be detected by the fluorescent XRF analyzer used by applicants. 
Applicants utilize trivalent Cr (Cr (III)) in the plating solution, whereas Ando uses hexavalent Cr (Cr (VI)) in their plating solution (see Remarks – Page 8). Accordingly, the applicants argue that Cr(III) and Cr(VI) are well-known in the art to behave differently in plating solutions, stemming from a different ligand geometry (Cr(III) – octahedral of six ligands and Cr (VI) – tetrahedral of four ligands) requiring more electrons to reduce the Cr ion. Moreover, the applicants argue that several factors control the plating layer such as reducibility of the ions in solution, pH, and other properties (the examiner notes temperature, current, concentrations). Accordingly, the applicants argue that using Cr(III) vs. Cr(VI) using identical conditions would yield a different plating layer. 
The examiner concurs with applicants assessment that Ando explicitly discloses a composition in the plating layer different from the applicants, and a plating layer arising from Cr(III) and Cr(VI) would behave differently. Accordingly, although Ando teaches a Cr ion plating solution composition that overlaps with the instant application, it is not prima facie obvious that the resulting Cr content in the plating layer nor this composition of Cr(VI) in the 10 counts/sec, and therefore the present application distinguishes over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, Pages 7-9, filed 24 September 2021, with respect to the 35 USC 103 rejections of Claims 11-28 have been fully considered and are partially persuasive. 
Specifically, the applicants present three arguments:
The detection of Cr ions in the plating layer cannot be detected via a fluorescent XRF analyzer (Paragraph [0067]), which has an upper limit of detection for Cr of 10ppm. Because Ando positively recites at least 0.01% wt. Cr (at least 100ppm) in the plating layer (Claim 1), Ando teaches a Cr content in the plating layer that is different than that of the present application because the Cr content of Ando, were it to be present in the present disclosure, would necessarily be detected by the fluorescent XRF analyzer used by applicants. The examiner concurs with applicants that Ando positively recites at least 0.01% wt. Cr (at least 100ppm) in the plating layer (Claim 1). Therefore, the applicant’s argument was held to be persuasive.
Applicants utilize trivalent Cr (Cr (III)) in the plating solution, whereas Ando uses hexavalent Cr (Cr (VI)) in their plating solution (see Remarks – Page 8). Accordingly, the 
Ando is not analogous art to Goto because Goto is directed to threaded connection for pipes, whereas Ando is draw to corrosion resistant steel sheets for automobiles, and therefore one in the art would not turn to Ando to modify Goto. Specifically, the applicants state that Ando does not teach anything on galling resistance, which would be sought in Goto. The examiner notes that (i) galling resistance is not a claimed feature of the present invention and is therefore not commensurate in scope, and (ii) Ando and Goto both teach on Zn plating layers, and Ando demonstrates inclusion of Cr improves corrosion resistance without reducing the current efficiency in Zn-Ni plating operations (Ando, Page 2 – Paragraph 3), and high corrosion resistance is sought in Goto (Page 2, Lines 68-69). Therefore, the applicant’s argument was not held to be persuasive.
Nonetheless, because arguments c. and d. were held to be persuasive, the rejections of Claims 11-28 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784